Citation Nr: 0633545	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-36 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 9, 1981 
for the grant of entitlement to service connection for 
schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The veteran served on a period of active duty from December 
1973 to June 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has not been provided with specific notice 
pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159(b) (2006), concerning his appeal for 
entitlement to an effective date earlier than October 9, 1981 
for the grant of entitlement to service connection for 
schizophrenia.  See also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO issued a July 2003 letter and a July 2004 statement of 
the case (SOC) that informed the veteran of some of the 
regulatory provisions regarding the assignment of an 
effective date.  However, the July 2003 letter advised the 
veteran that in order for the benefit to be granted, the 
evidence would need show that the service-connected 
psychiatric disorder had increased in severity prior to 
November 1979.  

The veteran was not advised of the evidence necessary for 
substantiating the claim in accordance with law.  See Huston 
v. Principi, 17 Vet. App. 195 (2003) (requiring VA to advise 
the veteran that evidence of an earlier filed claim is 
necessary to substantiate his claim for an earlier effective 
date) (Italics added).
 
The veteran's claims file contains evidence that indicates 
the veteran was granted benefits from the Social Security 
Administration (SSA) due to his service-connected psychiatric 
disability.  Medical records from SSA pertaining to any 
original or continuing award of disability benefits should be 
requested and associated with the claims file.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Issue a letter concerning VA's duties 
to notify and to assist under U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b) (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004) in conjunction with the current 
appeal for entitlement to an effective 
date earlier than October 9, 1981 for the 
grant of entitlement to service 
connection for schizophrenia, 
undifferentiated type.  Include language 
from 38 C.F.R. § 3.400(b)(ii)(B)(2) in 
the letter. 

2.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

3.  Readjudicate the issue of entitlement 
an effective date earlier than October 9, 
1981 for the grant of entitlement to 
service connection for schizophrenia, 
undifferentiated type.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since September 2004.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



